Citation Nr: 0944522	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-26 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent disabling 
for service-connected cervical disc disease without 
myelopathy.

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected shell fragment 
wound (SFW) to the neck, right shoulder, and chest and 
service-connected cervical disc disease without myelopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claims at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

The Veteran seeks entitlement to a rating in excess of 10 
percent disabling for cervical disc disease without 
myelopathy.  The most recent VA Compensation and Pension 
(C&P) examination evaluating this condition was performed in 
November 2006.  At that time, the Veteran reported mild pain 
in his paraspinal muscle in the cervical and lumbar region.  
He rated his pain as a 5 out of 10, with occasional flares of 
pain rated as a 10 out of 10 two to three times per month.  
The Veteran denied any incapacitating episodes within the 
previous year.  In August and November 2007, the Veteran's 
representative asserted that the Veteran's cervical disc 
disease without myelopathy had increased in intensity.  This 
assertion is supported by the Varsity Rehabilitation Services 
functional capacity evaluation performed on the Veteran in 
June 2007.  During this evaluation, the Veteran reported 
constant pain in his cervical region.  As a result of this 
and the Veteran's other physical ailments, the examiner 
concluded that the Veteran was capable of working only in a 
sedentary position for a maximum of eight hours per day.  It 
was thus determined that the Veteran was no longer able to 
work in his historic occupations as a truck driver or a 
school bus driver.

VA must obtain a new medical examination where, as here, the 
evidence indicates that the Veteran's disability has worsened 
since the last medical examination.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
The Board therefore has no discretion and must remand this 
matter so that the RO can schedule another VA examination to 
acquire an assessment of the current nature and extent of the 
Veteran's condition.

The Veteran also seeks entitlement to service connection for 
headaches, to include as secondary to service-connected shell 
fragment wound (SFW) to the neck, right shoulder, and chest 
and service-connected cervical disc disease without 
myelopathy.  In November 2004, Dr. W.K., the Veteran's 
private physician, opined that the Veteran suffered from 
cervicogenic headaches.  Dr. W.K. did not, however, render an 
opinion regarding the etiology of these headaches.  The 
Veteran was afforded a VA C&P examination with respect to his 
headaches in November 2006.  During this examination, the 
Veteran reported the occurrence of headaches approximately 
three times per week.  He rated the pain as a 5 or 6 out of 
10 and indicated that it was typically located in the 
occipital region and less commonly in the frontal region.  
Based upon this information and the Veteran's medical 
history, the examiner diagnosed the Veteran with migrainous 
headache.  However, he stated that he could not comment on 
the etiology of the Veteran's headaches without resort to 
speculation because there is no documentation that the 
Veteran was evaluated for headaches while in service.

Once VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return it as inadequate for evaluation purposes.  Hayes 
v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  Here, 
the examiner did not render an adequate opinion regarding the 
etiology of the Veteran's headaches.  He did not perform any 
examination or diagnostic studies and did not question the 
Veteran in this regard.  He also did not comment on Dr. 
W.K.'s belief that the Veteran's headaches were cervicogenic 
in nature.  Indeed, he failed to address the Veteran's 
contentions that his headaches are proximately due to, caused 
by, or aggravated by the Veteran's service-connected cervical 
disc disease without myelopathy or SFW to the neck, right 
shoulder, and chest.  As a complete analysis of whether the 
Veteran's headaches are directly or secondarily due to 
service was not undertaken, the Board remands this matter to 
the RO for the Veteran to be afforded another examination 
regarding his headaches.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo 
an appropriate VA examination to 
determine the current nature and extent 
of the Veteran's service-connected 
cervical disc disease without 
myelopathy condition, currently 
evaluated as 10 percent disabling.  The 
claims file should be made available to 
and reviewed by the examiner, and the 
examiner should note such review in an 
examination report.  All indicated 
diagnostic studies deemed necessary 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the 
Veteran's reports regarding 
symptomatology and all orthopedic and 
neurological manifestations of the 
Veteran's condition describe the 
evidence of all symptomatology.  The 
rationale for all opinions expressed 
should be provided in a legible report.

2.  Arrange for the Veteran to undergo 
an appropriate VA examination to 
determine the nature, extent, onset, 
and etiology of the Veteran's 
headaches.  The claims file should be 
made available to and reviewed by the 
examiner, and the examiner should note 
such review in an examination report.  
All indicated diagnostic studies deemed 
necessary should be performed, and all 
findings should be reported in detail.  
The examiner should comment on the 
Veteran's reports regarding onset and 
continuity of symptomatology and any 
lay statements of record relating to 
the Veteran's headaches since service.  
The examiner also should describe the 
evidence of all symptomatology and 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the headaches are 
related to or had their onset during 
service or are proximately due to, 
caused by, or permanently aggravated by 
a service-connected disability.  The 
examiner must comment on Dr. W.K.'s 
November 2004 finding that the 
Veteran's suffers from cervicogenic 
headaches.  The rationale for all 
opinions expressed should be provided 
in a legible report.

3.  Review the Veteran's claims file 
and ensure that the foregoing 
development actions have been 
completed.  In addition, undertake any 
additional development indicated.

4.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should 
be provided with a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


